Citation Nr: 0116876	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the reduction in the veteran's disability evaluation 
for residuals of an appendectomy and laparotomy with 
peritonitis, from 10 percent to a noncompensable evaluation, 
was proper.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had periods of active service between January 
1975 and August 1983.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO), which reduced 
the veteran's evaluation for his abdominal disability from 10 
percent to noncompensable.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record does not reflect improvement in 
the veteran's abdominal disability as he continues to 
experience abdominal pain and episodes of nausea, as well as 
episodes of alternating diarrhea and constipation.  



CONCLUSION OF LAW

The requirements for a reduction in the evaluation for 
residuals of an appendectomy and a laparotomy with 
peritonitis from 10 percent to noncompensable have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1-4.14, 4.114, 
Diagnostic Code 7301 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his abdominal disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his 10 percent 
disability evaluation should be restored because he continues 
to have abdominal pain, nausea, and diarrhea. 

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran an 
examination, as well as obtained medical evidence supporting 
the veteran's claim.  The Statement of the Case provided to 
the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  The veteran was also afforded a BVA 
videoconference hearing.  As such, the Board finds that the 
duty to assist was satisfied, and the Board will proceed with 
a disposition on the merits.

Historically, the veteran was awarded service connection in a 
February 1985 rating decision for residuals of an 
appendectomy and laparotomy with peritonitis, and a 10 
percent rating was assigned from August 1983.  At that time, 
the veteran was also assigned a noncompensable evaluation for 
a history of bilateral pleural effusion secondary to 
peritonitis.  That decision was based on a private hospital 
summary from a period during the veteran's active military 
duty and a VA examination report dated September 1984.  At 
the VA examination, the examiner noted that veteran 
complained of abdominal pain, difficulty breathing, nausea, 
and dizziness. 

More recently, in August 1998, the veteran filed a claim for 
an increased disability evaluation for both of his service 
connected disabilities.  The veteran was afforded a VA 
examination in January 1999.  During this examination, the 
examiner noted the veteran's history of a ruptured appendix 
in March 1983, and the veteran's subsequent appendectomy and 
exploratory laparotomy.  The examiner also reported the 
veteran's history of pleural effusion.  Upon physical 
examination, the veteran was found to have a vertical scar 
from the epigastric to below the umbilical area, normal bowel 
sounds, and pain.  The examiner also evaluated the veteran's 
pleural effusion, and found mild chronic obstructive 
pulmonary disease.

Prior to the RO's February 1999 rating decision, the RO also 
obtained VA medical records and private medical records.  The 
private medical records, dated April 1998, show that the 
veteran complained of flu-like symptoms with diarrhea and 
vomiting.  VA medical records dated August to September 1998 
show that the veteran complained of diarrhea, frequent 
nausea, and abdominal pain.  Physical examination revealed 
nonspecific abdominal tenderness.

Based on the VA and private medical records and the VA 
examination, the RO reduced the veteran's rating for 
residuals of an appendectomy and laparotomy from 10 percent 
disabling to a noncompensable evaluation.  At the same time, 
the RO increased the veteran's disability evaluation for 
pleural effusion to 10 percent disabling from a 
noncompensable evaluation.  In compliance with the procedural 
requirements of 38 C.F.R. § 3.105(e), the RO, in a March 1999 
letter, informed the veteran of this decision, and that his 
level of benefits would continue unchanged.  The veteran 
submitted his Notice of Disagreement in March 1999, wherein 
the veteran related that he experiences abdominal pain, bowel 
problems, and difficulty bending or sitting.

The veteran was afforded a videoconference hearing before the 
BVA in conjunction with this appeal in April 2000.  During 
the hearing, the veteran testified that he only disagreed 
with the RO's reduction in his evaluation for his service 
connected abdominal disability.  Particularly, the veteran 
testified that he was only seeking restoration of the 10 
percent disability evaluation, and that he no longer wished 
to pursue an increased rating claim.  The veteran also 
testified that he has constant abdominal pain and nausea, 
with alternating diarrhea and constipation, as well as pain 
and tenderness around the site of his abdominal scar. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Furthermore, in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such a change are based upon thorough 
examinations.  See Brown at 420-421.  Additionally, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under the ordinary conditions of life and work.  See Id.  See 
also 38 C.F.R. §§ 4.2, 4.10.   Moreover, a claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that the 
preponderance of the evidence supports a finding of 
improvement in the disability picture.  See Brown, citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  The Board 
emphasizes that a rating reduction case focuses on the 
propriety of a rating reduction, and is not the same as an 
increased rating issue.  See Id., citing Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).

In the appealed rating decision, the RO indicated that the 
veteran's abdominal disability had been most recently 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7301.  
Under Diagnostic Code 7301, a noncompensable rating is 
assigned for mild adhesions of the peritoneum.  A 10 percent 
disability rating is assigned for moderate adhesions of the 
peritoneum with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distension.

In evaluating the medical evidence of record, the Board finds 
that the evidence at the time of the February 1999 rating 
reduction did not reflect an actual improvement in the 
veteran's abdominal disorder, such that a rating reduction 
from a 10 percent disability evaluation to a noncompensable 
evaluation was warranted.  The Board acknowledges that the 
aforementioned January 1999 VA examination was full and 
complete, in that it contained a review of the veteran's 
medical history, as well as current findings.  However, the 
other evidence present at the time of the February 1999 
rating reduction created a question as to whether the veteran 
currently met the criteria for a noncompensable evaluation.

Specifically, the Board notes that the veteran's private 
medical records dated April 1998 and VA medical records dated 
August to September 1998 note complaints of diarrhea, nausea, 
vomiting, and abdominal pain.  The VA medical records also 
noted nonspecific abdominal tenderness.  The veteran also 
testified at the BVA hearing that he experiences constant 
pain and nausea with alternating periods of diarrhea and 
constipation.  His Notice of Disagreement further stated that 
he experiences difficulty with bodily movement.  While the 
veteran did not report any tenderness, nausea, or vomiting at 
the January 1999 examination, there is sufficient medical 
evidence of record demonstrating that the veteran continues 
to meet the criteria for a 10 percent disability rating under 
38 C.F.R. § 4.114, Diagnostic Code 7301.  

The Board is simply not convinced that January 1999 VA 
examination and the other evidences disclose an actual change 
in disability such that rating reduction was warranted.  
Looking at the history of the veteran's abdominal disability 
from the time the 10 percent rating was assigned, effective 
August 1983, the Board finds that the veteran's 
symptomatology remains virtually unchanged.  As such, the 
Board concludes that the preponderance of the evidence is 
against a finding of actual improvement in the veteran's 
abdominal disability.  Therefore, a restoration of the 10 
percent disability evaluation is warranted.


ORDER

Restoration of a 10 percent disability evaluation for 
residuals of an appendectomy and laparotomy with peritonitis 
is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

